Title: From Thomas Jefferson to Wilson Cary Nicholas, 26 March 1805
From: Jefferson, Thomas
To: Nicholas, Wilson Cary


                  
                     Dear Sir 
                     
                     Monticello Mar. 26. 05.
                  
                  Your favor of the 10th was recieved only the last night. I now return you the letter to Colo. Newton, which I will pray you to deliver & use your influence to induce an acceptance. it is in truth only asking him to become responsible for his son, which he would of course do were the office given to his son directly: & it will relieve me from a painful dilemma. shou’d he however refuse, be so good as to inform me of it, and you may at the same time address your letter of resignation to mr Gallatin, only confining, the knolege of the fact as much as you can between Colo. Newton & yourself, that the appointment may be made before any sollicitations can be forwarded.
                  The divisions among the republicans which you speak of are distressing. but they are not unexpected to me. from the moment I foresaw the entire prostration of federalism, I knew that at that epoch more distressing divisions would take it’s place. the opinions of men are as various as their faces, and they will always find some rallying principle or point at which those nearest to it will unite, reducing themselves to two stations, under a common name for each. these stations or camps will be formed of very heterogeneous materials, combining from very different motives & with very different views. I did believe my station in March 1801 as painful as could be undertaken, having to meet in front all the terrible passions of federalism in the first moments of it’s defeat & mortification, and to grapple with it until compleatly subdued. but I consider that as less painful than to be placed between conflicting friends. there my way was clear & my mind made up. I never for a moment had to balance between two opinions. in the new divisions which are to arise the case will be very different. even those who seem to coalesce will be like the image of clay & brass. however under difficulties of this kind I have ever found one, & one only rule, to do what is right, & generally we shall disentangle ourselves without almost percieving how it happens. Accept my affectionate salutations.
                  
                     Th: Jefferson 
                     
                  
               